Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-18-2017 under new application, which have been placed of record in the file. Claims 1-25 are pending in this action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-24-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-14 as well as 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM DONG (KR 101179915 B1).

  	Regarding Claim 1, KIM DONG HEE (KR 101179915 B1) suggests a data filter device (please see abstract suggesting data filtering device of a voice recognizing system, please also see page 5, paragraph 3), comprising: a controller including data filtering logic (please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit(1) collects speaking voices of users and corresponding keywords, please see page 12, paragraph 4) configured to : receive, at the data filter device, training data from a data provider (please see abstract suggests receiving provided to consistently filter a sentence made by voice recognition and update statistical language model grammar of an existing voice recognizing engine by a trained statistical language model, please see page 12, paragraphs 4, 5), wherein the training data is provided with corresponding metadata (please see page 17, paragraphs 2, 3 suggests training data is provided with corresponding metadata) that indicates a stored statistical language model grammar. The voice recognizing unit updates the statistical language model grammar. A filtering unit 300 corrects a sentence made by voice recognition. The filtering unit generates an update version of a statistical language model about the corrected sentence, page 14, paragraph 1, page 17, paragraphs 2, 3, suggests the filtered training data is used 
KIM DONG HEE (KR 101179915 B1) fails to recite controller including data filtering logic.
However, KIM DONG HEE (KR 101179915 B1) on pages 21to 24, figures 3, 4, does recites filter or purification of the voice data by processing unit step by step logically.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching KIM DONG HEE (KR 101179915 B1) on pages 21-24 of logical steps of filtering voice data conducted by processing unit as teaching of controller including data filtering logic. 

Regarding Claims 2, KIM DONG HEE (KR 101179915 B1) suggests the model is an artificial intelligence (AI) model (page 2, paragraph 2,suggests the speech recognition unit processes speech data and generates speech data by pre-stored statistical language model grammar).

Regarding Claim 3, KIM DONG HEE (KR 101179915 B1) suggests the data filter device maintains the filter and a set of filtering rules associated with the filter (please see pages 21-24, figures 3, 4, the voice data purification unit processes the voice data step by step in a predefined rules), wherein the filtering rules are stored on the data filter device as a bit stream, wherein the bit stream is configuration data loaded into the data filter device (please see pages 21-24, figures 3, 4, the voice data purification unit processes the voice data step by step in a predefined rules; please also see. page 4, 

Regarding Claim 7, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to: receive input parameters from the model; register the filter that is associated with the model to include the input parameters received from the model; and store the filter that is associated with the model (please see page 6, paragraph 3, page 7, paragraphs 1, 2, page 8, paragraph 1, suggests receives parameters for refining or filtering or purification process and page 14, paragraph 1, page 20, last paragraph, page 21, paragraph 1, page 24, paragraphs 2, 3 suggests store the filter that is associated with the model).

Regarding Claim 8, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to identify the filter from a predefined set of filters that are available to be applied to different models (page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3 suggests the processing unit by matching voice data recognized identify the filter required and filters that are available to be applied to different statistical language models).

Regarding Claim 9, KIM DONG HEE (KR 101179915 B1) fails to suggest the controller is further configured to obtain the filtered training data in accordance with a 
However, Examiner maintains obtain the filtered training data in accordance with a quality of service (QoS) parameter that defines a minimum and maximum desired service level agreement (SLA) for a bandwidth allocated to the model is well known to one ordinary skill in the art as disclosed by prior art of Chawla Hamesh et al. (US 20050128951 A1) disclosure; pages 1, 2, paragraphs 6-11.

Regarding Claim 10, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to receive updated input parameters from the model, wherein the updated input parameters reflect an updated objective of the model; and modify the filter that is associated with the model to incorporate the updated input parameters received from the model (page 15, paragraphs 1-3, page 17, paragraph 3, page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3, suggests receiving parameters from model and update input parameters incorporated in the model and stored obviously the model being part of the filter and therefore filter gets updated as well as modified).

Regarding Claim 11,  KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to manage a plurality of filters for a plurality of models that are stored in a data center, wherein each model is associated with a set of filters within the plurality of filters  (page 15, paragraphs 1-3, page 17, paragraph 3, page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, 

Regarding Claim 12, KIM DONG HEE (KR 101179915 B1) suggests the metadata that corresponds to the training data further indicates a data type associated with the training data and a device type associated with the data provider (page 12, paragraph 5, page 13, paragraphs 1-4,  page 14, paragraphs 1, 4-6, page 15, paragraphs 1-3, page 17, paragraphs 1- 3, suggests the training data further indicates a data type associated with the training data and a device type associated with the data provider).

Regarding Claim 13, KIM DONG HEE (KR 101179915 B1) suggests a system for filtering training data (page 14, paragraphs 2-6, page 15, paragraphs 1-4, page 16, paragraphs 1-3 page 17, paragraphs 1-3, suggesting system for filtering training data); the system comprising: a data provider operable to provide training data (please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit(1) collects speaking voices of users and corresponding keywords, page 17, paragraphs 1-3, page 12, paragraphs 4, 5); a data store operable to store a plurality of models (page 24, paragraphs 2, 3, suggests all the updates various models are stored); a data filter device (please see abstract suggesting data filtering device of a voice recognizing system, please also see page 5, paragraph 3), comprising: a controller including data filtering logic (please see abstract suggesting a voice filtering or stored statistical language model grammar. The voice recognizing unit updates the statistical language model grammar. A filtering unit 300 corrects a sentence made by voice recognition. The filtering unit generates an update version of a statistical language model about the corrected sentence, page 14, paragraph 1, page 17, paragraphs 2, 3, suggests the filtered training data is used to train the model, please also see  page 20, last paragraph, page 21, paragraph 1, page 24, paragraphs 2, 3).
KIM DONG HEE (KR 101179915 B1) fails to recite controller including data filtering logic.
However, KIM DONG HEE (KR 101179915 B1) on pages 21to 24, figures 3, 4, does recites filter or purification of the voice data by processing unit step by step logically.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching KIM DONG HEE (KR 101179915 B1) on pages 21-24 of logical steps of filtering voice data conducted by processing unit as teaching of controller including data filtering logic. 

Regarding Claim 14, KIM DONG HEE (KR 101179915 B1) suggests the model is an artificial intelligence (AI) model (page 2, paragraph 2,suggests the speech recognition unit processes speech data and generates speech data by pre-stored statistical language model grammar).

Regarding Claim 17, KIM DONG HEE (KR 101179915 B1) suggests the metadata that corresponds to the training data further indicates a data type associated with the training data and a device type associated with the data provider (page 12, paragraph 5, page 13, paragraphs 1-4,  page 14, paragraphs 1, 4-6, page 15, paragraphs 1-3, page 17, paragraphs 1-3, suggests the training data further indicates a data type associated with the training data and a device type associated with the data provider).

Regarding Claim 18, KIM DONG HEE (KR 101179915 B1) suggests a method for filtering training data (page 14, paragraphs 2-6, page 15, paragraphs 1-4, page 16, paragraphs 1-3 page 17, paragraphs 1-3, suggesting system for filtering training data); the system comprising: a data provider operable to provide training data (please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit(1) collects speaking voices of users and corresponding keywords, page 17, paragraphs 1-3, page 12, paragraphs 4, 5); a data store operable to store a plurality of models (page 24, paragraphs 2, 3, suggests all the updates various models are stored); further, KIM DONG HEE (KR 101179915 B1) suggests a data filter device (please see abstract suggesting data filtering device of a voice recognizing system, please also see page 5, paragraph 3), comprising: a controller including data filtering logic (please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit(1) collects speaking voices of users and corresponding keywords, please see page 12, paragraph 4) configured to : receive, at the data filter stored statistical language model grammar. The voice recognizing unit updates the statistical language model grammar. A filtering unit 300 corrects a sentence made by voice recognition. The filtering unit generates an update version of a statistical language model about the corrected sentence, page 14, paragraph 1, page 17, paragraphs 2, 3, suggests the filtered training data is used to train the model, please also see  page 20, last paragraph, page 21, paragraph 1, page 24, paragraphs 2, 3).
KIM DONG HEE (KR 101179915 B1) fails to recite controller including data filtering logic.
However, KIM DONG HEE (KR 101179915 B1) on pages 21to 24, figures 3, 4, does recites filter or purification of the voice data by processing unit step by step logically.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching KIM DONG HEE (KR 101179915 B1) on pages 21-24 of logical steps of filtering voice data conducted by processing unit as teaching of controller including data filtering logic. 

Regarding Claim 19, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to receive updated input parameters from the model, wherein the updated input parameters reflect an updated objective of the model; and modify the filter that is associated with the model to incorporate the updated input parameters received from the model (page 15, paragraphs 1-3, page 17, paragraph 3, page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, 

Regarding Claim 20, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to identify the filter from a predefined set of filters that are available to be applied to different models (page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3 suggests the processing unit by matching voice data recognized identify the filter required and filters that are available to be applied to different statistical language models).

Regarding Claim 21, KIM DONG HEE (KR 101179915 B1) fails to suggest the controller is further configured to obtain the filtered training data in accordance with a quality of service (QoS) parameter that defines a minimum and maximum desired service level agreement (SLA) for a bandwidth allocated to the model.
However, Examiner maintains obtain the filtered training data in accordance with a quality of service (QoS) parameter that defines a minimum and maximum desired service level agreement (SLA) for a bandwidth allocated to the model is well known to one ordinary skill in the art as disclosed by prior art of Chawla Hamesh et al. (US 20050128951 A1) disclosure; pages 1, 2, paragraphs 6-11.

Regarding Claim 22, KIM DONG HEE (KR 101179915 B1) suggests receiving the training data directly from the data provider or indirectly from the data provider via 

Regarding Claim 23, KIM DONG HEE (KR 101179915 B1) suggests providing the training data directly to the model or indirectly to the model via an intermediary data filter device (page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3, page 17, paragraphs 1-3 suggests receiving the training data directly from the data provider or indirectly from the data provider via an intermediary (different filtering unit needed to filter voice recognition data) to filter devices).
Please also see well-known prior art of Myrah Michael G et al. (US 20140143453 A1) disclosure; pages 3, 4, paragraphs 35-40.

Regarding Claim 24, KIM DONG HEE (KR 101179915 B1) suggests receiving updated input parameters from the model, wherein the updated input parameters reflect an updated objective of the model; and modifying the filter that is associated with the model to incorporate the updated input parameters received from the model (page 15, paragraphs 1-3, page 17, paragraph 3, page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3, suggests receiving parameters from model and update input parameters incorporated in the model and stored 

Regarding Claim 25, KIM DONG HEE (KR 101179915 B1) suggests the controller is further configured to manage a plurality of filters for a plurality of models that are stored in a data center, wherein each model is associated with a set of filters within the plurality of filters  (page 15, paragraphs 1-3, page 17, paragraph 3, page 21, paragraphs 4-6, page 22, paragraphs 1-5, page 23, paragraphs 1-6, page 24, paragraphs 1-3 suggests the processing unit by matching voice data recognized identify the filter required and filters that are available to be applied to different statistical language models).

Claims 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM DONG HEE (KR 101179915 B1) as applied to claims 1-3, 7-17 as well as 17-25 above and further in view of Myrah Michael G et al. (US 20140143453 A1).

Regarding Claims 4, and 5 KIM DONG HEE (KR 101179915 B1) suggests the data filter device is data filtering logic that is included in one of processing unit ((please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit (1) collects speaking voices of users and corresponding keywords, please see page 12, paragraph 4, further please also see. page 4, paragraphs 1-6 suggests the processing (data filter device) unit is a computer).

However, Examiner maintains data filtering logic that is included in one of processing unit a field-programmable gate array (FPGA), a configurable application-specific integrated circuit (ASIC) or a node controller and the data filter device is included in a network device, wherein the network device includes a network switch or a network gateway is well-known to one ordinary skill in the art as disclosed by prior art of Myrah Michael G et al. (US 20140143453 A1) disclosure; paragraphs 1, 17, 28, 43.

KIM DONG HEE (KR 101179915 B1) teaches data filtering device a controller including data filtering logic configured to: receive, at the data filter device, training data from a data provider, a filter that is associated with the model stored in the data store; the filtered training data to the model stored in the data store, wherein the filtered training data is used to train the model.
Myrah Michael G et al. (US 20140143453 A1) teaches the data filter device is data filtering logic that is included in one of: a field-programmable gate array (FPGA), a configurable application-specific integrated circuit (ASIC) or a node controller and the data filter device is included in a network device, wherein the network device includes a network switch or a network gateway.

KIM DONG HEE (KR 101179915 B1) does not teach the data filter device is data filtering logic that is included in one of: a field-programmable gate array (FPGA), a configurable application-specific integrated circuit (ASIC) or a node controller and the data filter device is included in a network device, wherein the network device includes a network switch or a network gateway.
KIM DONG HEE (KR 101179915 B1) contained a device which differed the claimed process by the substitution of the data filter device is data filtering logic that is included in one of: a field-programmable gate array (FPGA), a configurable application-specific integrated circuit (ASIC) or a node controller and the data filter device is included in a network device, wherein the network device includes a network switch or a network gateway. Myrah Michael G et al. (US 20140143453 A1) teaches substituted step of the data filter device is data filtering logic that is included in one of: a field-programmable gate array (FPGA), configurable application-specific integrated circuit (ASIC) or a node controller and  the data filter device is included in a network device, wherein the network device includes a network switch or a network gateway and their functions were known in the art to enabling a efficiently accessing various nodes connected in the network to communicate with customer efficiently KIM DONG HEE (KR 101179915 B1) step of the data filter device is data filtering logic that is included in one of: a field-programmable gate array (FPGA), a configurable application-specific integrated circuit (ASIC) or a node results would have been predictable and resulted in enabling a communicate each node on the network efficiently (please see Myrah Michael G et al. (US 20140143453 A1) page 1, paragraphs 7-9) and in auto answering system including a voice recognition system for performing voice recognition in order to quickly recognize and process a customer's requirements (please see KIM DONG HEE (KR 101179915 B1) page 4, paragraph 4)
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made

Regarding Claim 6, Myrah Michael G et al. (US 20140143453 A1) suggests the data filter device is included in one of: a storage node, a storage node controller in a storage node, an input/output (I/O) controller, a computing platform, a pooled memory or another device connected to a data center (pages 1-4, paragraphs 1, 17, 28, 43).

Regarding Claims 15 and 16, KIM DONG HEE (KR 101179915 B1) suggests the data filter device is data filtering logic that is included in one of processing unit ((please see abstract suggesting a voice filtering or processing unit collects the A speaking voice collecting unit (1) collects speaking voices of users and corresponding keywords, please see page 12, paragraph 4, further please also see. page 4, paragraphs 1-6 suggests the processing (data filter device) unit is a computer).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review cited prior art on UPTO 892’s.
Kegel Ian Christopher et al. (US 20150012468 A1) disclosure; paragraphs 30, 61, 82.
Jacques Francis et al. (US 20160292351 A1) disclosure; paragraph 109.
Gonzalez-Banos Hector H (US 20180255329 A1) disclosure; paragraphs 85, 88.
Senarath Nimal Gamini (US 20160105821 A1) disclosure; paragraph 52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-24-2021